                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ELLEN HARDIN,                                       Case No. 17-cv-05554-JST (TSH)
                                   5                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   6              v.
                                                                                             Re: Dkt. Nos. 107, 108, 109
                                   7     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10           The parties have filed discovery letter briefs at ECF Nos. 107, 108 and 109. Plaintiff’s

                                  11   letter argues that (1) Defendants’ counsel has engaged in inappropriate conduct, (2) the

                                  12   appointment of a discovery referee is unnecessary, and (3) Defendants are improperly using the
Northern District of California
 United States District Court




                                  13   Brown Act as a basis to instruct witnesses not to answer and to refuse to answer interrogatories or

                                  14   produce documents. The Court assumes that the deposition excerpts attached to the letter address

                                  15   issue #1. The Court also assumes the deposition excerpts address issue #3 insofar as it relates to

                                  16   deposition testimony because excerpts of Sturgeon’s and Edwards’ depositions are attached. It is

                                  17   obvious that the excerpts do not address issue #3 to the extent it relates to interrogatories or

                                  18   document requests because none of those are attached. The Court ORDERS Plaintiff to submit

                                  19   the referenced requests for production and interrogatories, and Defendants’ responses, by April 17,

                                  20   2019.

                                  21           Defendants’ letter brief addresses issues #1 and #2. The Court ORDERS Defendant to file

                                  22   a letter brief not to exceed two and a half pages on issue #3 no later than April 17, 2019.

                                  23           The Court schedules oral argument on these letter briefs for April 25, 2019 at 10:00 a.m. in

                                  24   Courtroom A.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 12, 2019

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
